



TUPPERWARE BRANDS CORPORATION
2019 INCENTIVE PLAN


Adopted by Board of Directors on February 21, 2019
Approved by Stockholders on May 22, 2019
ARTICLE 1.
Establishment, Purpose, and Duration



1.1Establishment of the Plan. Tupperware Brands Corporation, a Delaware
corporation (hereinafter referred to as the “Company”), hereby establishes an
incentive compensation plan to be known as the “Tupperware Brands Corporation
2019 Incentive Plan” (hereinafter referred to as the “Plan”), as set forth in
this document. The Plan permits the grant of Non-Qualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Awards and other stock-based and non-stock-based
awards. The Plan shall become effective as of the Effective Date, and shall
remain in effect as provided in Section 1.3 herein.


1.2Purpose of the Plan. The purpose of the Plan is to promote the success and
enhance the value of the Company by linking the personal interests of
Participants to those of the Company’s stockholders and by providing
Participants with an incentive for outstanding performance of the Company’s
objectives and strategies while undertaking an appropriate level of risk. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of Participants upon whose judgment,
interest, and special efforts the successful conduct of its operations largely
is dependent.


1.3Duration of the Plan. The Plan shall commence on the Effective Date and shall
remain in effect for ten (10) years thereafter, subject to the right of the
Board of Directors to terminate, amend or modify the Plan at any time pursuant
to Article 16 herein, except that any awards issued and outstanding under the
Plan shall remain effective beyond the expiration of the Plan in accordance with
their terms.


ARTICLE 2.
Definitions



Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:
(a)“Award” means, individually or collectively, a grant under this Plan of
Non-Qualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Awards or other stock-based awards as
specified in Article 11.


(b)“Award Agreement” means a written or electronic agreement entered into by
each Participant and the Company, setting forth the terms and provisions
applicable to Awards granted to Participants under this Plan.


(c)“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3
of the General Rules and Regulations under the Exchange Act.


(d)“Beneficiary” means a person who may be designated by a Participant pursuant
to Article 12 and to whom any benefit under the Plan is to be paid in case of
the Participant’s death or physical or mental incapacity, as determined by the
Committee, before he or she receives any or all of such benefit.


(e)“Board” or “Board of Directors” means the Board of Directors of the Company.


(f)“Cause” means (i) “Cause” as defined in any employment, consulting or similar
agreement between the Participant and the Company or one of its Subsidiaries or
affiliates (an “Individual Agreement”), or (ii) if there is no such Individual
Agreement or if it does not define Cause, (A) conviction of a Participant for
committing a felony under federal law or the laws of the jurisdiction in which
such action occurred, (B) dishonesty in the course of fulfilling a Participant’s
employment duties, (C) willful and deliberate failure on the part of a
Participant to perform his employment duties in any material respect, including
compliance with the Company’s Code of Conduct or Codes of Ethics for Financial
Executives, or (D) before a Change of Control, such other events as shall be
determined by the Committee. Before a Change of Control, the Committee shall,
unless otherwise provided in an Individual Agreement, have the sole discretion
to determine whether “Cause” exists with respect to subclauses (A), (B), (C) or
(D) above, and its determination shall be final.







--------------------------------------------------------------------------------





(g)“Change of Control” of the Company means:


i.    An acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35 percent or more of
either (1) the then outstanding Shares (the “Outstanding Company Common Stock”)
or (2) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”); excluding, however, the following: (1)
any acquisition directly from the Company, other than an acquisition by virtue
of the exercise of a conversion privilege unless the security being so converted
was itself acquired from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (4)
any acquisition by any Person pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (iii) of this definition; or


ii.    A change in the composition of the Board such that the individuals who,
as of the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition, that any individual who becomes a member of the Board
subsequent to such Effective Date, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or legal entity other than the Board shall not be so considered as a
member of the Incumbent Board; or


iii.    The consummation of a reorganization, merger, statutory share exchange
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries or other similar transactions (“Corporate
Transaction”), in each case unless, following such Corporate Transaction,
(1) all or substantially all of the individuals and entities who were the
Beneficial Owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 50 percent of,
respectively, the common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (2) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or such entity resulting from such
Corporate Transaction) beneficially owns, directly or indirectly, 20 percent or
more of, respectively, the outstanding shares of Common Stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of Directors except to the extent that such ownership existed with
respect to the Company prior to the Corporate Transaction and (3) individuals
who were members of the Incumbent Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Corporate
Transaction constitute at least a majority of the Board of Directors of the
corporation resulting from such Corporate Transaction; or


iv.    The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.


(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and corresponding treasury regulations, and administrative decisions including
Revenue Rulings and Revenue Procedures.


(i)“Commission” means the Securities and Exchange Commission or any successor
agency.


(j)“Committee” means the committee described in Article 3 or (unless otherwise
stated) its designee pursuant to a delegation by the Committee as contemplated
by Section 3.3.


(k)“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.


(l)“Company” means Tupperware Brands Corporation, a Delaware corporation, or any
successor thereto as provided in Article 18 herein.


(m)“Director” means any individual who is a non-employee member or prospective
member of the Board of Directors of the Company.







--------------------------------------------------------------------------------





(n)“Disability” means the inability of an Employee to perform the material
duties of his or her occupation as determined by the Committee.


(o)“Effective Date” means the date the Plan is approved by the stockholders of
the Company.


(p)“Employee” means any nonunion employee or prospective employee of the Company
or of the Company’s Subsidiaries or affiliates. Directors who are not otherwise
employed by the Company shall not be considered Employees under this Plan.


(q)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


(r)“Fair Market Value” means, as of any given date, the value of a Share
determined as follows:
 
(i)    If the Common Stock is listed, quoted or traded on any (1) established
securities exchange (such as the New York Stock Exchange, the NASDAQ Global
Market or the NASDAQ Global Select Market), (2) national market system or
(3) automated quotation system, its Fair Market Value shall be the closing sales
price for a Share as quoted on such exchange or system on which the Shares are
principally listed, quoted or traded for such date or, if there is no closing
sales price for a Share on the date in question, the closing sales price for a
Share on the last preceding date for which such quotation exists, as reported in
The Wall Street Journal or such other source as the Committee deems reliable;


(ii)    If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a Share on such date, the high bid and low
asked prices for a Share on the last preceding date for which such information
exists, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or


(iii)    If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
determined by the Committee in good faith and in accordance with Section 409A of
the Code.


(s)“Freestanding SAR” means a SAR that is granted independently of any Options
pursuant to Section 7.1 herein.


(t)“Good Reason” means the assignment to the Participant of any duties
materially inconsistent in any respect with the Participant’s position
(including a material negative change regarding the Participant’s status,
offices, titles or reporting requirements), authority, duties or
responsibilities, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities (but not
occurring solely as a result of the Company’s ceasing to be a publicly traded
entity) existing immediately prior to the date of the Change of Control,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Participant; provided, however, “Good Reason”
shall not be deemed to exist unless (i) written notice of termination on account
thereof is given by the Participant to the Company no later than sixty (60) days
after the time at which the event or condition purportedly giving rise to Good
Reason first occurs or arises; (ii) if there exists (without regard to this
clause (ii)) an event or condition that constitutes Good Reason, the Company
shall have thirty (30) days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder and (iii) if not cured, the
Participant must resign from employment for a Good Reason event or condition
within sixty (60) days following the last day of the Company’s cure period. Any
good faith determination of “Good Reason” made by the Committee shall be
conclusive. The Participant’s mental or physical incapacity following the
occurrence of an event described in above clauses shall not affect the
Participant’s ability to terminate employment for Good Reason.


(u)“Incentive Stock Option” or “ISO” means an option to purchase Shares, granted
under Article 6 herein, which is designated as an Incentive Stock Option and is
intended to meet the requirements of Section 422 of the Code.


(v)“Insider” shall mean an Employee who is, on the relevant date, an officer,
Director, or more than ten percent (10 percent) Beneficial Owner of the Company.


(w)“Non-Qualified Stock Option” or “NQSO” means an option to purchase Shares,
granted under Article 6 herein, which is not an Incentive Stock Option.







--------------------------------------------------------------------------------





(x)“Option” or “Stock Option” means an Incentive Stock Option or a Non-Qualified
Stock Option.


(y)“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.


(z)“Participant” means an Employee or Director of or a consultant to the Company
or any of its Subsidiaries or affiliates who has been granted an Award under the
Plan.


(aa)“Performance Award” means an Award granted to a Participant, as described in
Article 10 herein, including Performance Units and Performance Shares.


(bb)“Performance Goals” means the performance goals, if any, established by the
Committee, which shall be satisfied or met (i) as a condition to the grant or
exercisability of all or a portion of an Award or (ii) during the applicable
Restriction Period or Performance Period as a condition to the grant or vesting
of the holder’s interest in the Award or the Shares subject to such Award.
Performance goals may be based exclusively on the attainment of one or any
combination of the following related to all or a portion of the Company’s
operations or on an individual basis: specified levels of net income or earnings
per share (including earnings per share from continuing operations), operating
income, segment profit, revenues, return on operating assets, productivity,
compliance, efficiency, return on equity, return on invested capital,
stockholder return (measured in terms of stock price appreciation) and/or total
stockholder return (measured in terms of stock price appreciation plus cash
dividends), achievement of cost control, working capital turns (including
related to individual components of working capital, including days
outstanding), cash flow, economic value added, total or active sales force
growth, stock price of the Company or any other goal selected by the Committee
whether or not listed herein. Performance Goals may also include the performance
of any individual Participant (other than remaining employed by the Company or a
Subsidiary), satisfactory attainment of personal or project based objectives,
and/or the attainment of a threshold performance rating under the Company’s
performance management program. Such Performance Goals also may be based upon
the attaining of specified levels of Company performance under one or more of
the measures described above relative to the performance of other corporations.


The applicable Performance Goals may be applied on a pre- or post-tax basis, and
may be adjusted to include or exclude components of any Performance Goal,
including, without limitation: (1) asset write-downs, including but not limited
to those related to purchase accounting intangibles and amortization of those
intangibles; (2) litigation or claim judgments or settlements; (3) the effect of
changes in tax laws, accounting principles, regulations, or other laws or
regulations affecting reported results; (4) any reorganization and restructuring
programs, including but not limited to both costs classified as exit costs and
those not classified as such; (5) amounts recorded in connection with pension
settlements; (6) acquisitions or divestitures; (7) the disposition of property,
plant and equipment outside the ordinary course of business, including casualty
losses, and related insurance recoveries; (8) unusual or nonrecurring items; (9)
the translation impact of changes or differences in currency exchange rates
compared with those used in setting such a Performance Goal; (10) the impact of
significant currency devaluation on balance sheet positions in countries
accounted for as hyper-inflationary; (11) the non-cash portion of excess tax
benefits from share-based payment arrangements; and/or (12) the impact of
significant changes in capital structure, including its equity and debt (each,
an “Adjustment Event”).


In the sole discretion of the Committee, the Committee may amend or adjust the
Performance Goals or other terms and conditions of an outstanding award in
recognition of any Adjustment Events. The Performance Goals shall be subject to
such other special rules and conditions as the Committee may establish.


(cc)“Performance Period” means a time period during which Performance Goals
established in connection with Performance Awards must be met.


(dd)“Performance Share” means an Award granted to a Participant, as described in
Article 10 herein.


(ee)“Performance Unit” means an Award granted to a Participant, as described in
Article 10 herein.


(ff)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).


(gg)“Prior Plan” shall mean the Tupperware Brands Corporation 2016 Incentive
Plan, the Tupperware Brands Corporation 2010 Plan and each other plan previously
maintained by the Company under which equity awards remain outstanding as of the
Effective Date.


(hh)“Restricted Stock” means an Award granted to a Participant pursuant to
Article 8 herein.





--------------------------------------------------------------------------------





(ii)“Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 9 herein.


(jj)“Restriction Period” means the period or periods during which the transfer
of Shares of Restricted Stock or Restricted Stock Units is limited based on the
passage of time and the continuation of service with the Company and the Shares
are subject to a substantial risk of forfeiture, as provided in Article 8
herein.


(kk)“Share” means a share of Common Stock.


(ll)“Stock Appreciation Right” or “SAR” means an Award, granted alone
(Freestanding SAR) or in connection with a related Option (Tandem SAR),
designated as a SAR, pursuant to the terms of Article 7 herein.


(mm)“Subsidiary” or “Subsidiaries” means any corporation or corporations in
which the Company owns directly, or indirectly through Subsidiaries, at least
twenty-five percent (25 percent) of the total combined voting power of all
classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns at least twenty-five
percent (25 percent) of the combined equity thereof.


(nn)“Tandem SAR” means a SAR that is granted in connection with a related Option
pursuant to Section 7.1 herein, the exercise of which shall require forfeiture
of the right to purchase a Share under the related Option (and when a Share is
purchased under the related Option, the Tandem SAR shall similarly be
cancelled).


ARTICLE 3.
Administration



3.1The Committee. The Plan shall be administered by the Compensation and
Management Development Committee or such other committee of the Board (the
“Committee”) as the Board may from time to time designate, which shall be
composed solely of not less than two Directors, each of whom is intended to be
(i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act and (ii) “independent” within the meaning of the rules of the New
York Stock Exchange or, if the Common Stock is not listed on the New York Stock
Exchange, within the meaning of the rules of the principal stock exchange on
which the Common Stock is then traded. Notwithstanding the foregoing, the
Nominating and Governance Committee of the Board shall administer the Plan with
respect to Directors.
3.2Authority of the Committee. The Committee shall have plenary authority to
grant Awards pursuant to the terms of the Plan to Employees of and to
consultants to the Company and its Subsidiaries and affiliates, except that the
Nominating and Governance Committee of the Board shall have authority to grant
Awards pursuant to the terms of the Plan to Directors.
Among other things, the Committee shall have the authority, subject to the terms
of the Plan:
(a)To select the Employees and consultants to whom Awards may from time to time
be granted;


(b)To determine whether and to what extent Incentive Stock Options,
Non-Qualified Stock Options, SARs, Restricted Stock, Restricted Stock Units,
Performance Awards or other stock-based awards described in Article 11 or any
combination thereof are to be granted hereunder;


(c)To determine the number of Shares to be covered by each Award granted
hereunder;


(d)To determine (by approving the forms of Award Agreements or otherwise by
resolution) the terms and conditions of any Award granted hereunder, including,
but not limited to, the Option Price (subject to Section 6.4(a)), the duration,
any vesting condition, restriction or limitation (which may be related to the
performance of the Participant, the Company or any Subsidiary or affiliate), any
vesting acceleration or forfeiture waiver regarding any Award and the Shares
relating thereto, and the impact on any Award from termination of employment
(whether as a consequence of death, Disability, retirement, action by the
Company, action by the Participant or Change of Control) of an Employee, or the
termination of services of a consultant, based on such factors as the Committee
shall determine; provided, however, that no Award shall become exercisable or
vested prior to the one-year anniversary of the date of grant; provided,
further, that (i) such minimum vesting restriction shall not apply to Awards
with respect to the number of Shares which, in the aggregate, does not exceed
five percent (5%) of the total number of Shares initially available for Awards
under the Plan and (ii) such minimum vesting provision shall not restrict the
right of the Committee to provide in an Award Agreement or at any other time for
the acceleration or continuation of the vesting or exercisability of an Award
upon or after a Change in Control, a termination of employment or otherwise.


(e)To modify, amend or adjust the terms and conditions of any Award, at any time
or from time to time, including but not limited to Performance Goals, unless at
the time of establishment of goals the Committee shall have precluded its
authority to make such adjustments; and







--------------------------------------------------------------------------------





(f)To determine to what extent and under what circumstances Shares and other
amounts payable with respect to an Award shall be deferred.


The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall
from time to time deem advisable, to interpret the terms and provisions of the
Plan and any Award issued under the Plan (and any Award Agreement relating
thereto), to create sub-plans that may be desirable for limited groups of
participants or jurisdictions and to otherwise supervise the administration of
the Plan.
3.3Action of the Committee. The Committee may, to the fullest extent permitted
by law and subject to such limitations and procedures as may be required by law
or as the Committee may deem appropriate, delegate some or all of its power and
authority under the Plan to the Board or a subcommittee of the Committee or,
subject to applicable law, to the Chief Executive Officer or such other
executive officer of the Company as the Committee deems appropriate; provided
that no such delegation may be made that would cause Awards or other
transactions under the Plan to cease either to be exempt from Section 16(b) of
the Exchange Act. To the extent of any such delegation, references in the Plan
to the Committee will be deemed to be references to such delegatee. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent. The
Committee may authorize any one or more of their members or any officer of the
Company to execute and deliver documents on behalf of the Committee.


3.4Decisions Binding. Any determination made by the Committee or pursuant to
delegated authority pursuant to the provisions of the Plan with respect to any
Award shall be made in the sole discretion of the Committee or such delegate at
the time of the grant of the Award or, unless in contravention of any express
term of the Plan, at any time thereafter. All decisions made by the Committee or
any appropriately delegated officer pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Company and Plan
Participants.


ARTICLE 4.
Shares Subject to the Plan



4.1Number of Shares. Subject to adjustment as provided in Section 4.3 herein,
the total number of Shares available for grant under the Plan (“Share Pool”)
shall be the sum of (i) 850,000, and (ii) the number of Shares that remain
available for issuance under the Prior Plan. All such shares may be granted in
connection with Incentive Stock Options. Shares subject to an Award under the
Plan may be authorized and unissued Shares or may be treasury Shares. As of the
Effective Date, the Company shall cease to grant awards under the Prior Plans.


4.2Share Counting. The following rules shall apply for purposes of the
determination of the number of Shares available for grant under the Plan:


(a)The Share Pool shall be reduced by the sum of the aggregate number of Shares
which become subject to outstanding Options, outstanding Freestanding SARs,
outstanding Restricted Stock Awards, outstanding Restricted Stock Unit Awards,
outstanding Performance Awards denominated in Shares and outstanding other
stock-based awards specified in Article 11 and which are denominated in Shares.
For each SAR which is settled in Shares, the full number of Shares subject to
such SAR shall be counted against the Share Pool, rather than the net-settled
number of Shares actually issued in such settlement. In addition, if an SAR is
granted in connection with an Option and the exercise of the SAR results in the
loss of the Option right, the Shares that otherwise would have been issued upon
the exercise of such related Option shall not result in a reduction in the Share
Pool. Awards that may not be settled in Shares shall not result in a reduction
from the Share Pool.


(b)If, for any reason, any Shares awarded or subject to purchase under the Plan
or the Prior Plans are not delivered or purchased, or are reacquired by the
Company, for reasons including, but not limited to, a forfeiture of an Award, or
the termination, expiration or cancellation of an Award, or settlement of any
Award in cash rather than Shares, such Shares shall again be available for
issuance pursuant to an Award under the Plan and shall be added to the Share
Pool, provided that any addition to the Share Pool shall be adjusted by (i)
whatever factor or factors were applied to determine the number of Shares
originally deducted from the Share Pool or (ii) with respect to awards granted
under the Prior Plans, whatever factor or factors were applied to determine the
number of Shares originally deducted from the share pool under such Prior
Plans. If the Option Exercise Price, purchase price and/or tax withholding
obligation under an Award is satisfied by the Company retaining Shares or by the
Participant tendering Shares (either by actual delivery or attestation), the
number of Shares so retained or tendered shall be deemed delivered for purposes
of determining the Share Pool and shall not again be available for issuance
pursuant to an Award under the Plan.







--------------------------------------------------------------------------------





4.3Adjustments in Authorized Shares and Prices. In the event of any equity
restructuring (within the meaning of Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation-Stock Compensation or
any successor or replacement accounting standard) that causes the per share
value of the Shares to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary cash dividend, the
number and class of securities available under the Plan, the terms of each
outstanding Option and SAR (including the number and class of securities subject
to each outstanding Option or SAR and the Option Price or base price per Share)
and the terms of each outstanding Award (including the number and class of
securities subject thereto) shall be appropriately adjusted by the Committee,
such adjustments to be made in the case of outstanding Options and SARs in
accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights of
participants. In either case, the decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.


ARTICLE 5.
Eligibility and Participation



5.1Eligibility. Persons eligible to be granted Awards under this Plan include
all Employees and Directors of and all consultants to the Company or any of its
Subsidiaries or affiliates, and all prospective Employees and Directors of and
consultants to the Company or any of its Subsidiaries or affiliates, as
determined by the Committee, including Employees who are members of the Board.
The aggregate value of cash compensation and the grant date fair value of Shares
that may be awarded or granted during any fiscal year of the Company to any
Director shall not exceed $600,000.


5.2Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees and consultants,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award, except that the Nominating and Governance Committee of the Board
shall have the authority to perform such functions for Directors.


ARTICLE 6.
Stock Options



6.1Grant of Options. Stock Options may be granted alone or in addition to other
Awards granted under the Plan and may be of two types: Incentive Stock Options
and Non-Qualified Stock Options. Any Stock Option granted under the Plan shall
be in such form as the Committee may from time to time approve. The Committee
shall have the authority to grant any optionee Incentive Stock Options,
Non-Qualified Stock Options or both types of Stock Options (in each case with or
without Stock Appreciation Rights). Incentive Stock Options may be granted only
to employees of the Company and any “subsidiary corporation” (as such term is
defined in Section 424(f) of the Code). To the extent that any Stock Option is
not designated as an Incentive Stock Option or even if so designated does not
qualify as an Incentive Stock Option, it shall constitute a Non-Qualified Stock
Option.


6.2Award Agreement. Stock Options shall be evidenced by Award Agreements, the
terms and provisions of which may differ. An Award Agreement shall indicate on
its face whether it is intended to be an agreement for an Incentive Stock Option
or a Non-Qualified Stock Option. The grant of a Stock Option shall occur on the
date the Committee by resolution selects an individual to be a Participant in
any grant of a Stock Option, determines the number of Shares to be subject to
such Stock Option to be granted to such individual and specifies the terms and
provisions of the Stock Option, or such later date as the Committee designates.
The Company shall notify a Participant of any grant of a Stock Option, and a
written Award Agreement or agreements shall be duly executed and delivered by
the Company to the Participant, and countersigned or otherwise accepted by the
Participant as provided in the Award Agreement.


6.3Incentive Stock Options. Notwithstanding any other provision of the Plan, no
Incentive Stock Option may be granted under the Plan after the 10th anniversary
of the date on which the Plan is approved by the Board.


6.4Terms and Conditions. Stock Options granted under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions as the Committee shall deem desirable:


(a)Stock Option Price. The Option Price per Share purchasable under a Stock
Option shall be determined by the Committee and set forth in the Award
Agreement, and shall not be less than the Fair Market Value of the Common Stock
subject to the Stock Option on the date of grant.


(b)Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Stock Option shall be exercisable more than 10 years after the date the
Stock Option is granted.







--------------------------------------------------------------------------------





(c)Exercisability. Except as otherwise provided herein, Stock Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee. If the Committee provides that any Stock
Option is exercisable only in installments, the Committee may at any time waive
such installment exercise provisions, in whole or in part, or accelerate the
exercisability of any Stock Option, based on such factors as the Committee may
determine.


(d)Method of Exercise. Subject to the provisions of this Article 6, Stock
Options may be exercised, in whole or in part, at any time during the term of
the Stock Option by giving written notice of exercise to the Company specifying
the number of whole Shares subject to the Stock Option to be purchased.


Such notice shall be accompanied by payment in full of the Option Price by
certified or bank check or such other instrument as the Company may accept.
Payment, in full or in part, may also be made in the form of delivery of
unrestricted Shares already owned by the optionee of the same class as the
Shares subject to the Stock Option (based on the Fair Market Value of the Shares
on the date the Stock Option is exercised) or by certifying ownership of such
Shares by the Participant to the satisfaction of the Company for delivery to the
Company as specified by the Committee; provided, however, that, in the case of
an Incentive Stock Option, the right to make a payment in the form of already
owned Shares of the same class as the Shares subject to the Stock Option may be
authorized only at the time the Stock Option is granted. Payment may also be
made in the case of an NQSO only by a “net exercise” arrangement pursuant to
which the Company will reduce the shares of Common Stock issued upon exercise by
the largest whole number of shares with a Fair Market Value that does not exceed
the aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Participant to the extent of any remaining
balance of the aggregate exercise price not satisfied by such reduction in the
number of whole shares to be issued; provided, further, that shares of Common
Stock will no longer be outstanding under a Stock Option and will not be
exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations. In the discretion of the Committee and to the
extent permitted by applicable law, as set forth in a form of Stock Option
agreement or in a resolution of the Committee, payment for any Shares subject to
a Stock Option may also (or only) be made pursuant to a “cashless exercise” by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale proceeds to pay the purchase price, and, if requested, the
amount of any federal, state, local or foreign withholding taxes. To facilitate
the foregoing, the Company may enter into agreements for coordinated procedures
with one or more brokerage firms.
No Shares shall be issued until full payment therefor, including any related tax
obligations, has been made. An optionee shall have all of the rights of a
stockholder of the Company holding the class or series of Shares that is subject
to such Stock Option (including, if applicable, the right to vote the Shares and
the right to receive dividends), when the optionee has given written notice of
exercise and has paid in full for such Shares.
ARTICLE 7.
Stock Appreciation Rights



7.1Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to an Employee, Director or consultant at any time and from time to time
as shall be determined by the Committee. The Committee may grant Freestanding
SARs, Tandem SARs, or any combination of these forms of SAR. In the case of a
Non-Qualified Stock Option, Tandem SARs may be granted either at or after the
time of grant of such Stock Option. In the case of an Incentive Stock Option,
Tandem SARs may be granted only at the time of grant of such Stock Option.


The Committee shall have complete discretion in determining the number of SARs
granted to each Participant and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs. However, the grant
price of a Freestanding SAR shall be at least equal to the Fair Market Value of
a Share on the date of grant of the SAR. The grant price of Tandem SARs shall
equal the Option Price of the related Option.
7.2Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR shall terminate and
no longer be exercisable upon the termination or exercise of the related Stock
Option. A Tandem SAR may be exercised only with respect to the Shares for which
its related Option is then exercisable.


Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100 percent) of the difference between the Option Price of the
underlying ISO and the Fair Market Value of the Shares subject to the underlying
ISO at the time the Tandem SAR is exercised; and (iii) the Tandem SAR may be
exercised only when the Fair Market Value of the Shares subject to the ISO
exceeds the Option Price of the ISO.





--------------------------------------------------------------------------------





7.3Exercise of Freestanding SARs. Subject to the other provisions of this
Article 7, Freestanding SARs may be exercised upon whatever terms and conditions
the Committee, at its sole discretion, imposes upon them.


7.4SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.


7.5Term of SARs. The term of a SAR granted under the Plan shall be determined by
the Committee, at its sole discretion; provided, however, that such term shall
not exceed ten (10) years.


7.6Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:


(a)The excess of the Fair Market Value of a Share on the date of exercise over
the grant price of the SAR; by


(b)The number of Shares with respect to which the SAR is exercised.


The Award Agreement shall specify whether the payment upon SAR exercise may be
in cash, in Shares of equivalent value, or in some combination thereof.
ARTICLE 8.
Restricted Stock



8.1Administration. Shares of Restricted Stock may be awarded either alone or in
addition to other Awards granted under the Plan. The Committee shall determine
the Employees, Directors and consultants to whom and the time or times at which
grants of Restricted Stock will be awarded, the number of Shares to be awarded
to any Participant, the conditions for vesting, the time or times within which
such Awards may be subject to forfeiture and any other terms and conditions of
the Awards, in addition to those contained in Section 8.3.
The Committee may, prior to grant, condition the vesting of Restricted Stock
upon continued service of the Participant or the achievement of Performance
Goals. The provisions of Restricted Stock Awards need not be the same with
respect to each recipient.
8.2Awards and Certificates. Shares of Restricted Stock shall be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of one or more stock certificates. Any certificate
issued in respect of Shares of Restricted Stock shall be registered in the name
of such Participant and shall bear an appropriate legend indicating that the
ownership of the Shares represented by such certificate is subject to the
restrictions, terms and conditions of the Plan and the Award Agreement relating
to the Restricted Stock Award. The Committee may require that the certificates
evidencing such Shares be held in custody by the Company until the restrictions
thereon shall have lapsed and that, as a condition of any Award of Restricted
Stock, the Participant shall have delivered a stock power, endorsed in blank,
relating to the Common Stock covered by such Award.


8.3Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:


(a)Subject to the provisions of the Plan and the Award Agreement referred to in
Section 8.3(d), during the Restricted Period, the Participant shall not be
permitted to sell, assign, transfer, pledge or otherwise encumber Shares of
Restricted Stock. Within these limits, the Committee may provide for the lapse
of restrictions based upon period of service in installments or otherwise and
may accelerate or waive, in whole or in part, restrictions based upon period of
service.


(b)Except as provided in this paragraph (b) and paragraph (a), above, and the
Award Agreement, the Participant shall have, with respect to the shares of
Restricted Stock, all of the rights of a stockholder of the Company holding the
class or series of Shares that is the subject of the Restricted Stock to vote
the Shares. Dividends shall be held and shall accrue, subject to the vesting of
the underlying Restricted Stock.


(c)If and when any applicable Restriction Period expires without a prior
forfeiture of the Restricted Stock, book-entry registration or unlegended
certificates for such Shares, as determined by the Committee, and any accrued
but unpaid dividends shall be delivered to the Participant.


(d)Each Award shall be confirmed by, and be subject to, the terms of an Award
Agreement.







--------------------------------------------------------------------------------





ARTICLE 9.
Restricted Stock Units



9.1Nature of Award. Restricted Stock Units are Awards denominated in Shares that
will be settled, subject to the terms and conditions of the Restricted Stock
Units by delivery of Shares to the Participant or, to the extent provided for in
the applicable Award Agreement, by the payment of cash based upon the Fair
Market Value of a specified number of Shares. Restricted Stock Units may be
awarded either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the conditions for vesting, the time or times within
which such Awards may be subject to forfeiture and any other terms and
conditions of the Awards, in addition to those contained in Section 9.2.


9.2Terms and Conditions. The Committee may, in connection with the grant of
Restricted Stock Units, designate them as Performance Awards, in which event it
shall condition the vesting thereof upon the attainment of Performance Goals. If
the Committee does not designate Restricted Stock Units as Performance Awards,
it may also condition the vesting thereof upon the attainment of Performance
Goals. Regardless of whether Restricted Stock Units are Performance Awards, the
Committee may also condition the vesting thereof upon the continued service of
the Participant. The applicable Award Agreement shall specify the consequences
for the Restricted Stock Units of the Participant’s termination of employment.
An Award of Restricted Stock Units shall be settled as and when the Restricted
Stock Units vest or, to the extent permitted by Section 409A of the Code, at a
later time specified by the Committee or in accordance with an election of the
Participant, if the Committee so permits. Restricted Stock Units may not be
sold, assigned, transferred, pledged or otherwise encumbered until they are
settled, except to the extent provided in the applicable Award Agreement in the
event of the Participant’s death. The Award Agreement for Restricted Stock Units
shall specify whether, to what extent and on what terms and conditions the
applicable Participant shall be entitled to receive payments of cash, Common
Stock or other property corresponding to the dividends payable on the Common
Stock (subject to Section 21.3 below); provided, however, that any dividend
equivalents with respect to Restricted Stock Units shall be subject to the same
restrictions as such Restricted Stock Units.


ARTICLE 10.
Performance Awards



10.1Grant of Performance Awards. Subject to the terms of the Plan, Performance
Awards may be granted either alone or in addition to other Awards granted under
the Plan, as determined by the Committee. Such Performance Awards may take the
form determined by the Committee, including without limitation, cash, Shares,
Performance Units and Performance Shares, or any combination thereof.
Performance Awards may be awarded as short-term or long-term incentives. Any
dividends or dividend equivalents with respect to Performance Awards shall be
subject to the same restrictions as such Performance Awards.


10.2Performance Goals.


(a)The Committee may set Performance Goals at its discretion which, depending on
the extent to which they are met, will determine the number and/or value of
Performance Awards that will be paid out to the Participants, and may attach to
such Performance Awards one or more restrictions, including, without limitation,
a requirement that Participants pay a stipulated purchase price for each
Performance Share, or restrictions which are necessary or desirable as a result
of applicable laws or regulations. Each Performance Award shall be subject to an
Award Agreement.


(b)The Committee shall have the authority to make adjustments to Performance
Goals for any outstanding Performance Awards which the Committee deems necessary
or desirable unless at the time of establishment of goals the Committee shall
have precluded its authority to make such adjustments.


10.3Value of Performance Units/Shares.


(a)Each Performance Unit shall have an initial value that is established by the
Committee at the time of grant.


(b)Each Performance Share shall have an initial value equal to the Fair Market
Value of a Share on the date of grant.


10.4Earning of Performance Awards. After the applicable Performance Period has
ended, the holder of any Performance Award shall be entitled to receive the
payout earned by the Participant over the Performance Period, to be determined
as a function of the extent to which the corresponding Performance Goals have
been achieved, except as adjusted pursuant to Section 10.2(b) or as deferred
pursuant to Article 13.







--------------------------------------------------------------------------------





10.5Timing of Payment of Performance Awards. Payment of earned Performance
Awards shall be made in accordance with terms and conditions prescribed or
authorized by the Committee. The Committee may permit the Participants to elect
to defer or the Committee may require the deferral of, the receipt of
Performance Awards upon such terms as the Committee deems appropriate.


ARTICLE 11.
Other Stock-Based Awards



Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including
(without limitation) dividend equivalents and convertible debentures, may be
granted under the Plan; provided, however, that (i) dividends or dividend
equivalents shall not be included in such other Awards which take the form of
Stock Options or Stock Appreciation Rights and (ii) any dividend equivalents
will be subject to the same vesting conditions as the underlying Award. Subject
to the Section 3.2(d) relating to the grant of up to 5% of the Shares available
under the Plan as not subject to the minimum vesting provisions included in that
section, each Director shall receive a one-time grant of one thousand
(1,000) Shares upon serving his or her initial three months as a member of the
Board.


ARTICLE 12.
Beneficiary



12.1Designation. Each Participant under the Plan may, from time to time, name
any Beneficiary or Beneficiaries (who may be named contingently or
successively). Each such designation shall revoke all prior designations by the
same Participant, shall be in a form prescribed by the Company, and shall be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. Any such designation shall control over any
inconsistent testamentary or inter vivos transfer by a Participant, and any
benefit of a Participant under the Plan shall pass automatically to a
Participant’s Beneficiary pursuant to a proper designation pursuant to this
Section 12.1 without administration under any statute or rule of law governing
the transfer of property by will, trust, gift or intestacy.


12.2Absence of Designation. In the absence of any such designation contemplated
by Section 12.1, benefits remaining unpaid at the Participant’s death shall be
paid pursuant to the Participant’s will or pursuant to the laws of descent and
distribution.


ARTICLE 13.
Deferrals



13.1Deferrals. The Committee may determine that the delivery of Shares or the
payment of cash, or a combination thereof, upon the exercise or settlement of
all or a portion of any Award (other than awards of Incentive Stock Options,
Non-Qualified Stock Options and SARs) made hereunder shall be deferred, or the
Committee may, in its sole discretion, approve deferral elections made by
holders of Awards. Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code.


13.2Section 409A. Notwithstanding the foregoing, if any deferral permitted by
this Plan or an Award Agreement or any distribution of an Award pursuant to the
terms of this Plan or an Award Agreement would subject a Participant to tax
under Section 409A of the Code, the Company shall modify the Plan or applicable
Award Agreement in the least restrictive manner necessary in order to comply
with the provisions of Section 409A, other applicable provision(s) of the Code
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and, in each case, without any material diminution in the
value of the payments to an affected Participant. To the extent applicable, it
is intended that the Plan and any Awards granted hereunder comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to the Participants.


ARTICLE 14.
Rights of Participants



14.1Employment or Continued Service. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or status as a consultant or Director at any time, nor confer upon
any Participant any right to continue in the employ or service of the Company or
any of its Subsidiaries or affiliates. For purposes of the Plan, transfer of
employment of a Participant between the Company and any one of its Subsidiaries
and affiliates (or between Subsidiaries and affiliates) shall not be deemed a
termination of employment. However, subject to Section 409A of the Code, if a
Subsidiary or affiliate of the Company ceases to be a Subsidiary or affiliate,
any Participant who is no longer employed by or a consultant to the Company or
one of its remaining Subsidiaries and affiliates following such event shall be
considered to have terminated his or her employment or consultancy,
notwithstanding any continued employment or consultancy with such former
Subsidiary or affiliate.







--------------------------------------------------------------------------------





14.2Participation. No Employee, Director or consultant shall have the right to
be selected to receive an Award under this Plan, or, having been so selected, to
be selected to receive a future Award.


ARTICLE 15.
Change of Control



15.1Treatment of Outstanding Awards. In the event of a Change of Control, the
successor organization (the “Successor”) may substitute equivalent awards. A
substitute equivalent award must (i) have a value at least equal to the value of
the Award being substituted; (ii) relate to a publicly-traded equity security of
the Successor involved in the Change of Control or another entity that is
affiliated with the Company or the Successor following the Change of Control;
(iii) be the same type of award as the Award being substituted; and (iv) have
other terms and conditions that are not less favorable to the Participant than
the terms and conditions of the Award being substituted, in each case, as
determined by the Committee (as constituted prior to the Change of Control) in
its sole discretion. If an Award is substituted by the Successor and within two
(2) years following a Change of Control the Participant (i) is terminated by the
Successor (or an affiliate thereof) without Cause or (ii) if the Participant is
an executive officer of the Company (who is subject to reporting under
Section 16 of the Exchange Act) and resigns for Good Reason, the following rules
shall apply to the substituted Awards, unless otherwise specifically provided in
the applicable Award Agreement:


(a)Vesting of Options and SARs. Any and all Options and SARs shall become
immediately exercisable as of the termination or resignation.


(b)Lapse of Restricted Stock and Unit Restrictions that are not
Performance-Based. Any restrictions imposed on Restricted Stock or Restricted
Stock Units that are not performance-based shall lapse. Restricted Stock Units
shall be paid in cash or stock at such time as specified in the Award Agreement.


(c)Vesting, Payment and Achievement of Performance-Based
Awards. Performance-based Awards shall vest with respect to each performance
measurement tranche completed during the Performance Period prior to the
termination or resignation (or, if the Performance Period is not divided into
separate performance measurement tranches, proportionately based on the portion
of the Performance Period completed prior to such resignation or termination and
expressed in terms of the total of completed months out of the total number of
months within the Performance Period), with payment to be made, based on actual
performance, in cash or stock at such time as specified in the Award Agreement.


(d)Transfer. A transfer of employment among the Successor and its affiliates
shall not, in and of itself, be deemed a termination or resignation of
employment.


15.2Non-Substituted Awards; Dissolution or Liquidation. In the event of a Change
of Control, any outstanding Awards that are not substituted with equivalent
awards, by the Successor, or in the case of a dissolution or liquidation of the
Company, all Awards shall be subject to the following rules:


(a)Options and SARs. All Options and SARs shall be fully vested and exercisable
and the Committee shall either (1) give a Participant a reasonable opportunity
to exercise the Option and SAR before the transaction resulting in the Change of
Control or (2) pay the Participant the difference between the exercise price for
the Option or SAR and the consideration provided to other similarly situated
shareholders in such Change of Control; provided, that if the exercise price of
such Option or SAR exceeds the aforementioned consideration provided, then the
Option or SAR shall be canceled and terminated without any payment. In either
case, such Option or SAR shall be cancelled. The Committee shall not be
obligated to treat all Options and SARs subject to this Section 15.2 in the same
manner.


(b)Lapse of Restricted Stock and Unit Restrictions that are not
Performance-Based. Any restrictions imposed on Restricted Stock or Restricted
Stock Units that are not performance-based shall lapse. Restricted Stock Units
shall be paid in cash or stock at such time as specified in the Award Agreement.


(c)Vesting, Payment and Achievement of Performance-Based
Awards. Performance-based Awards shall vest with respect to each performance
measurement tranche completed during the Performance Period prior to the Change
of Control or dissolution or liquidation (or, if the Performance Period is not
divided into separate performance measurement tranches, proportionately based on
the portion of the Performance Period completed prior to such Change of Control
or dissolution or liquidation and expressed in terms of the total of completed
months out of the total number of months within the Performance Period), with
payment to be made, based on actual performance, in cash or stock at such time
as specified in the Award Agreement.







--------------------------------------------------------------------------------





15.3Termination, Amendment, and Modifications of Change of Control Provisions.
Notwithstanding any other provision of this Plan or any Award Agreement
provision, the provisions of this Article 15 may not be terminated, amended, or
modified in any manner that adversely affects any then-outstanding Award without
the prior written consent of the Participant if such action is taken (a) on or
after the date of a Change of Control or (b) at the request of a party seeking
to effectuate a Change of Control or otherwise in anticipation of a Change of
Control.


ARTICLE 16.
Amendment, Modification, and Termination



16.1Amendment, Modification, and Termination. Except as specifically provided in
Section 15.3, at any time and from time to time, the Board may terminate, amend,
or modify the Plan. However, without the approval of the stockholders of the
Company, no such amendment or modification may:


(a)Become effective if stockholder approval is required by applicable law, rule
or regulation, including any rule of the New York Stock Exchange, or any other
stock exchange on which the Common Stock is then traded;


(b)Increase the total number of Shares which may be issued under this Plan,
except as provided in Article 4 hereof;


(c)Modify the eligibility requirements;


(d)Materially increase the benefits accruing under the Plan;


(e)Modify the prohibition on repricing provisions set forth in Section 16.2; or


(f)Modify the Director compensation limits set forth in Section 5.1.


16.2Awards Previously Granted. (a) Notwithstanding the foregoing, prior to a
Change of Control, the Committee shall have the right to replace any previously
granted Award under the Plan with an Award equal to the value of the replaced
Award at the time of replacement, as determined by the Committee in its sole
discretion, without obtaining the consent of the Participant holding such Award;
provided, however, that notwithstanding the foregoing or the terms of any Award
Agreement provision, the Committee shall not modify any Stock Option or SAR
without stockholder approval if the effect of such modification would be to
(i) reduce an Option Price of a Stock Option or the grant price of an SAR;
(ii) cancel a Stock Option or SAR in exchange for other Awards under the Plan;
(iii) cancel a Stock Option or SAR in exchange for a Stock Option or SAR with an
Option Price or grant price, respectively, that is less than the Option Price or
grant price of the cancelled Stock Option or SAR, respectively; or (iv) cancel a
Stock Option or SAR in exchange for cash, in each case, other than in connection
with a Change of Control or the adjustment provisions set forth in Section 4.3;
provided, further, that no such replacement shall deprive the Participant of any
rights he or she may have pursuant to Article 15, which shall apply to the
replacement Award to the same extent as to the replaced Award.


(b) In the event it is determined that the Company’s previously reported
financial results have been misstated due to error, omission, fraud or other
misconduct, including a misstatement that leads to a restatement of previously
issued financial statements, any previous compensation, including any cash
payment, deferral of cash payment, or delivery of common stock of the Company
which was made pursuant to any incentive compensation award shall be subject to
recovery by the Company as the Committee, in its sole discretion, shall in good
faith determine. The Company may recover all or any portion of any award made to
any Participant with respect to a fiscal year of the Company when misstated
financial information that formed the basis for the award occurs. The maximum
amount subject to recovery from a Participant shall be the amount by which the
affected award exceeded the amount that would have been payable had the
financial information been initially prepared as adjusted to correct for the
misstatement, or any lesser amount that the Committee may determine; provided,
however, that in the case of a discretionary award, the Committee may make such
determination as to the amount of any repayment it deems to have been based upon
financial results that would have been adjusted to correct such misstatement, up
to the total amount of the discretionary award. The Committee shall also have
the power under this Section 16.2(b) to (i) recover from a Participant any
Shares delivered in connection with an Award, and/or (ii) cancel an outstanding
Award in connection with such an action. Furthermore, in the event that the
Company is required to restate its financial statements due to material
non-compliance with financial reporting requirements, the Company will recover
from any current or former executive officer who received incentive-based
compensation during the three-year period preceding the date on which the
Company is required to prepare an accounting restatement, such excess amounts
that the executive officer would not have received under the restated financial
statements. This recovery shall be in accordance with New York Stock Exchange
listing requirements as may be promulgated from time to time. The Committee may
modify this Section 16.2(b) without additional shareholder approval to the
extent required to conform to the requirements relating to clawbacks under the
Dodd-Frank





--------------------------------------------------------------------------------





Wall Street Reform and Consumer Protection Act and implementing rules and
regulations thereunder, or as otherwise required by applicable law or New York
Stock Exchange listing requirement.


16.3Changes in Law and Tax Accounting. Notwithstanding the provisions of
Sections 16.1 and 16.2, the Board shall have authority to amend the Plan to take
into account changes in law and tax and accounting rules as well as other
developments, and to grant Awards which qualify for beneficial treatment under
such rules without stockholder approval.


ARTICLE 17.
Withholding



17.1Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy federal, state, local and foreign taxes (including the Participant’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising under or as a result of this Plan.


17.2Share Withholding. With respect to withholding required and/or permitted
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock, or upon any other taxable event hereunder, the Committee may
require or permit, at its discretion, satisfaction of the withholding
requirement, in whole or in part, by having the Company withhold Shares (or by
surrendering Shares previously owned or purchased in the open market) having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax, or such other statutorily permissible amount, which could
be imposed on the transaction that would not cause the award to be treated as
“variable” as defined under U.S. GAAP.


ARTICLE 18.
Successors



All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, spin-off, or otherwise, of all or substantially all of
the business and/or assets of the Company.


ARTICLE 19.
Restrictions on Transferability of Awards



Unless otherwise determined by the Committee, no Award shall be transferable
(either by sale, pledge, assignment, gift, or other alienation or hypothecation)
by a Participant other than by will or by application of the laws of descent and
distribution; provided, however, no Award may be transferred for value (as
defined in the General Instructions to Form S-8). The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise or vesting of an
Award under the Plan as it may deem advisable, including, without limitation,
restrictions under applicable federal securities laws, under the requirements of
any stock exchange or market upon which such Shares are then listed and/or
traded, and under any blue sky or state securities laws applicable to such
Shares.


ARTICLE 20.
Unfunded Status of Plan



It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements shall be consistent with the “unfunded” status of the Plan.


ARTICLE 21.
Miscellaneous



21.1Subsidiary Employees. In the case of a grant of an Award to an employee or
consultant of any Subsidiary of the Company, the Company may, if the Committee
so directs, issue or transfer the shares of Common Stock, if any, covered by the
Award to the Subsidiary, for such lawful consideration as the Committee may
specify, upon the condition or understanding that the Subsidiary will transfer
the shares of Common Stock to the employee or consultant in accordance with the
terms of the Award specified by the Committee pursuant to the provisions of the
Plan. All shares of Common Stock underlying Awards that are forfeited or
canceled revert to the Company.


21.2Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to individuals who are eligible to participate in the plan who are
foreign nationals, who are located outside the United States or who are not
compensated from a payroll maintained in the United States, or who are otherwise
subject to (or could cause the Company to be subject to) legal or regulatory
provisions of countries or jurisdictions outside the United States, on such
terms and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.





--------------------------------------------------------------------------------







21.3Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 4 for such reinvestment (taking into account then
outstanding Awards).


ARTICLE 22.
Legal Construction



22.1Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


22.2Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


22.3Requirements of Law. The granting of Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required. With respect to Insiders, transactions under this Plan are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to comply with this Section 22.3, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee. Notwithstanding any other provision of the Plan or agreements made
pursuant thereto, the Company shall not be required to issue or deliver any
certificate or certificates for Shares or uncertificated forms of Shares under
the Plan prior to fulfillment of all of the following conditions:


(a)Listing or approval for listing upon notice of issuance, of such Shares on
the New York Stock Exchange or such other securities exchange as may at the time
be the principal market for the Shares;


(b)Any registration or other qualification of such Shares under any state or
federal law or regulation, or the maintaining in effect of any such registration
or other qualification which the Committee shall, in its absolute discretion
upon the advice of counsel, deem necessary or advisable; and


(c)Obtaining any other consent, approval, or permit from any state or federal
governmental agency which the Committee shall, in its absolute discretion after
receiving the advice of counsel, determine to be necessary or advisable.


22.4Governing Law. To the extent not preempted by federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware.







